Motion Granted; Vacated and Remanded and Memorandum Opinion filed
May 15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00782-CV

                       NATIONWIDE BANK, Appellant
                                        V.

  HUMBLE PARK PLACE, LTD. AND KENNETH R. HENRY, Appellees

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-01158B

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed March 8, 2013. On May 6, 2014,
the parties filed a joint motion to set aside the default judgment and remand the
cause to the trial court for rendition of judgment in accordance with the parties’
settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, we vacate the judgment signed March 8, 2013, and remand the
cause to the trial court for rendition of judgment in accordance with the parties’
agreement.



                                            PER CURIAM



Panel consists of Justices Boyce, Busby, and Wise.




                                        2